UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-144931 CARBON SCIENCES, INC. (Name of registrant in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 456-7000 WITH COPIES TO: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Flr. New York, New York 10006 (212) 930-9700 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding, as of November 11, 2011 was 9,594,567. 1 CARBON SCIENCES, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statement of Stockholder’s Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4: CONTROLS AND PROCEDURES 12 PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 13 ITEM 1A : RISK FACTORS 13 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4 (REMOVED AND RESERVED) 13 Item 5 OTHER INFORMATION 13 ITEM 6: EXHIBITS 13 SIGNATURES 14 2 PARTI – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARBON SCIENCES, INC. (A Development Stage Company) Balance Sheets September 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Machinery & equipment Computer equipment Furniture & fixtures Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Patents TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest, notes payable Note payable, shareholder - TOTAL CURRENT LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock, $0.001 par value, 20,000,000 authorized common shares - - Common Stock, $0.001 par value; 100,000,000 authorized common shares 9,594,567 and 5,120,229 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 3 CARBON SCIENCES, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception on August 25,2006 Three Months Ended Nine Months Ended through September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 September 30, 2011 REVENUE $
